PER CURIAM.
Claimant, Robert Banks, by his Personal Representative, appeals an order of The Labor and Industrial Relations Commission affirming dismissal by the Division of Worker’s Compensation of a claim Banks made for injuries suffered on March 11, 1980 in an accident occurring in the course of his employment. Because his claim arose prior to August 13, 1980, claimant is required to appeal the order of the Labor and Industrial Relations Commission to the circuit court of the county in which the accident occurred. Section 287.490 RSMo 1986. The appeal was not properly taken to this court and this court has no jurisdiction. Clark v. ACF Industries, Inc., 716 S.W.2d 863 (Mo.App.1986).
The appeal is dismissed.